Bell, J.
1. “Where property levied on is sold in accordance with the provisions of the Civil Code of 1910, § 6068 et seq., regulating the sale of personal property of a perishable nature, the sale divests all liens on the property sold, and the liens so divested attach to the money raised by the sale.” See answer of the Supreme Court to question certified in this case. 161 Ga. 535 (131 S. E. 280).
2. In the instant case the lien of the mortgage was divested by the short-order sale under the common-law fi. fa., and, it appearing without dispute that the claimant was a purchaser at that sale, the verdict in favor of the plaintiff in the mortgage fi. fa. was contrary to law, and the court erred in overruling the claimant’s motion for a new trial.

Judgment reversed.


Jenkins, P. J., and Stephens, J., eoneur.